331 S.W.3d 359 (2011)
Steve BIONDO, Appellant,
v.
DIAL CORPORATION and Treasurer of Missouri, Custodian of the Second Injury Fund, Respondents.
No. ED 95093.
Missouri Court of Appeals, Eastern District, Division Two.
February 15, 2011.
Gary S. Wolfe, Kirkwood, MO, for Appellant.
Michael F. Banahan, Mary A. Lindsey, Kareitha A. Osborne, St. Louis, MO, for Respondent.
GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Steve A. Biondo (hereinafter, "Worker") brings this appeal following the Labor and Industrial Relations Commission's (hereinafter, "the Commission") award denying his claim for workers' compensation benefits from his employer, Dial Corporation. The Commission found Worker failed to satisfy his burden of proof and did not establish heaving lifting at work was a substantial factor in causing his current injuries. Worker raises one point on appeal, claiming the Commission erred in denying him benefits because he believes its decision was contrary to the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the Commission's decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). No error of law appears. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, we have provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).